Citation Nr: 0214956	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  02-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD), to include 
entitlement to an evaluation in excess of 70 percent for PTSD 
from July 31, 1991.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1949, and from September 1950 to August 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  As will 
be explained in detail below, the issue presented for appeal 
was characterized by the RO as a claim of entitlement an 
effective date earlier than July 31, 1991, for a total 
evaluation for PTSD.  For the reasons and bases set forth 
below, however, the Board believes that this issue is more 
appropriate characterized as a claim for an increased 
evaluation for PTSD prior to July 31, 1991.

The record reflects that, in April 1987, the veteran filed a 
formal claim of entitlement to service connection for a 
psychiatric disorder.  This claim was denied by the RO in a 
June 1988 rating decision.  The veteran subsequently 
perfected a timely appeal with respect to that issue.  In a 
June 1989 decision, the Board granted entitlement to service 
connection for generalized anxiety disorder.  

In a June 1989 rating decision, the RO implemented the 
Board's decision, and assigned a 10 percent disability rating 
for the veteran's generalized anxiety disorder, effective 
April 14, 1987.  The veteran subsequently perfected a timely 
appeal regarding the disability rating assigned for that 
disorder.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in December 1989 and Supplemental 
Statements of the Case (SSOCs) in May 1990 and June 1992.

In March 1991, the Board remanded this matter to the RO for 
additional development.  Shortly thereafter, in July 1991, 
the RO granted an increased evaluation of 70 percent for the 
veteran's service-connected psychiatric disorder, effective 
December 1, 1990.  In that decision, the RO also 
recharacterized that disorder as PTSD.  Then, in a September 
1991 rating decision, the RO granted a 100 percent schedular 
evaluation for his PTSD, effective July 31, 1991.

Thereafter, in November 1991, the veteran submitted a 
statement asserting that his total disability rating should 
be found to be permanent.  In a March 1992 rating decision, 
the RO granted this claim, finding that the veteran's 
service-connected PTSD was permanently and totally disabling, 
effective July 31, 1991.

The Board notes that no further correspondence was received 
by the RO with respect to this disability until December 
2000.  At that time, the veteran's accredited representative 
submitted a statement asserting that the 100 percent 
disability rating assigned for the veteran's PTSD should have 
been made effective from April 14, 1987.  In an October 2001 
rating decision, the RO denied entitlement to an effective 
date prior to July 31, 1991, for the assignment of a total 
disability rating for PTSD.  The veteran subsequently 
appealed that decision.  In an SOC dated in June 2002, the RO 
concluded that its previous decision awarding a total 
disability rating had become final, and that it could not be 
changed unless it was shown that clear and unmistakable error 
(CUE) had been involved in that decision.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that, on a claim for an 
original or an increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law 
or regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Under the Court's holding in AB, 
the RO determined that its award of a 100 percent disability 
rating in September 1991 resolved the veteran's appeal at 
that time.  However, the Board finds that, while that 
decision did resolve the veteran's increased-rating claim as 
of July 31, 1991, it did not resolved his appeal with respect 
to the period prior to July 31, 1991, because the maximum 
disability had still not been awarded prior to that date.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where disagreement has been formally expressed 
as to an initially assigned disability evaluation, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods, based upon the facts found 
during the appeal period.  In this case, the veteran had 
perfected a timely appeal as to the initial assignment of a 
10 percent disability rating for his psychiatric disorder in 
a June 1989 rating decision.  By subsequently assigning a 
70 percent evaluation as of December 1, 1990, and a 100 
percent rating as of July 31, 1991, the Board believes that 
the RO effectively awarded staged ratings, as contemplated by 
the Court in Fenderson.  The Board further believes that the 
RO's grant of a 100 percent rating resolved the veteran's 
appeal only as to the period starting on July 31, 1991, as 
the maximum benefit available was not awarded prior to that 
date.  Accordingly, the Board finds that the veteran's claim 
for an increased rating during the period before July 31, 
1991, is still on appeal.  See AB, supra.  The issue on the 
first page of the present dceision has been stated 
accordingly. 

The Board finds that the veteran will not be prejudiced by 
the recharacterization of the issue on appeal.  As discussed 
above, the RO concluded that the September 1991 rating 
decision awarding a total disability rating had become final.  
Thus, that decision could only be altered if it had found to 
contain CUE.  With respect to the period starting on July 31, 
1991, the Board believes that the RO is correct, as he was 
awarded the maximum percentage evaluation as of that date and 
his appeal was resolved to that extent.  As explained above, 
however, the Board also believes that the issue of 
entitlement to an increased evaluation for PTSD prior to July 
31, 1991, was not resolved and remains on appeal.  Thus, 
there was no final decision with respect to that issue, and 
the veteran need not demonstrate that CUE existed in order to 
have it reviewed.  Instead, the Board may review that claim 
on a de novo basis.

In August 2002, the veteran presented testimony at a 
videoconference hearing before the undersigned Member of the 
Board.  A transcript of this hearing was prepared and 
associated with the claims folder.


FINDING OF FACT

The competent and probative evidence is in approximate 
balance as to whether, during the entire period from April 
14, 1987, to July 30, 1991, the veteran's service-connected 
PTSD was manifested by a demonstrable inability to obtain or 
retain employment.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that, from April 14, 1987, to July 30, 1991, the 
schedular criteria for a 100 percent evaluation for PTSD were 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1987); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In March 1987, the veteran was admitted to a VA hospital for 
treatment of anxiety, depression, and PTSD.  It was noted 
that he had no history of numbing of emotions or avoidance of 
social contacts, and that he was without startle reaction, 
personality changes, nightmares, or flashbacks.  The veteran 
reported that he had killed two women and three children with 
a grenade during service in the Korean conflict.  The 
examining physician noted that the veteran had not worked 
since injuring his back in 1980.  The physician indicated 
that, without substantiation of depression or PTSD, the 
veteran was placed in the diagnostic group of generalized 
anxiety disorder with panic and agoraphobia, and obsessional 
compulsive disorder.

On April 14, 1987, the veteran filed a formal claim of 
entitlement to service connection for "nerves".  He 
reported that he had been receiving treatment at the VA 
Medical Center (MC) in Houston, Texas.

In a June 1987 letter, the chief of psychiatry service at the 
VAMC in Houston, Dr. W.F., reported that the veteran had 
recently been discharged from inpatient care and was 
currently receiving outpatient care.  The psychiatrist 
indicated that he and several other physicians who had 
treated the veteran agreed that he was suffering from a 
generalized anxiety disorder to a severe degree.  It was 
explained that this was a condition that was present all the 
time, but would undergo acute and severe exacerbations.  Dr. 
W.F. concluded that this condition rendered the veteran 
unable to work, and, due to its many manifestations, rendered 
him unable to pursue gainful employment for the indefinite 
future.

VA treatment records reflect that, throughout 1987, the 
veteran continued to receive psychiatric treatment on an 
outpatient basis.  In a follow-up letter dated in September 
1987, Dr. W.F. reported that he had had the opportunity to 
observe the veteran and to obtain a careful history of his 
mental illness.  The psychiatrist indicated that it was his 
professional opinion that the veteran suffered from PTSD as a 
result of stressors suffered during his Korean War service.  
The psychiatrist concluded that, because of this disorder, 
the veteran was totally incapacitated from gainful 
employment.  Thereafter, in another letter dated in August 
1988, Dr. W.F. reported that the veteran's psychiatric 
condition had continued to worsen.

In a June 1989 decision, the Board granted the veteran's 
claim of entitlement to service connection for generalized 
anxiety disorder.  In a June 1989 rating decision, the RO 
implemented this decision, and assigned a 10 percent 
evaluation, effective from April 14, 1987, the date of the 
original claim.  The veteran subsequently appealed the 
disability rating assigned in that decision.

Shortly thereafter, in August 1989, the veteran was 
hospitalized after reporting problems with his "nerves".  
He indicated that he experienced sudden episodes of intense 
anxiety, which were accompanied by feelings of nervousness 
and an inability to walk.  He reported that these 
difficulties had become significantly worse over the past 10 
years and that they interfered with his social and 
occupational functioning.  The veteran asserted that his most 
recent relapse had been prompted by extreme financial 
distress after learning that he was being rated as only 
10 percent disabled due to his service-connected disability.

In an August 1989 rating decision, the RO granted a temporary 
total (100 percent) evaluation, effective April 3, 1989, to 
April 30, 1989, under the provisions of 38 C.F.R. § 4.29.  
Effective May 1, 1989, a schedular 10 percent evaluation was 
continued.  In a subsequent rating decision dated in December 
1989, the veteran was also awarded a temporary 100 percent 
evaluation, effective from April 14, 1987, under the 
provisions of 38 C.F.R. § 4.29.  The disability rating 
assigned for the veteran's psychiatric disorder was returned 
to 10 percent effective June 1, 1987.

In October 1990, the veteran was hospitalized after 
complaining of increased anxiety due to the Persian Gulf War.  
He reported that his memories of Korea had become more 
prominent, and that he often became dizzy and sweaty.  He 
reported that he would black out when he became too tense.  
The veteran indicated that he had no energy and that he could 
only walk for half a block.  He further indicated, however, 
that he enjoyed working in his garden and was not 
experiencing any suicidal thoughts.

In a series of subsequent rating decisions, the RO granted a 
temporary total evaluation for the veteran's generalized 
anxiety disorder under 38 C.F.R. § 4.29, effective September 
24, 1990, and, following the expiration of his total 
disability rating, a 30 percent evaluation, effective from 
December 1, 1990.  

The veteran's treating psychiatrist, Dr. W.F., completed 
another letter on the veteran's behalf in May 1991.  In this 
letter, the psychiatrist asserted that the veteran had shown 
minimal recovery, if any, in his treatment.  The psychiatrist 
concluded that he was totally and permanently disabled due to 
his service-connected psychiatric disorder.  

In June 1991, the veteran underwent an examination by two VA 
psychiatrists.  After interviewing the veteran and reviewing 
his claims folder, they concluded that the veteran's correct 
diagnosis was severe PTSD.  They found that his attention was 
markedly impaired, and that he was unable to abstract or give 
similarities.  They noted that the veteran's insight appeared 
extremely limited and that he was often unable to distinguish 
between his service experiences and work-related injuries.  
He frequently showed some confusion and blending of his 
memories.  He was found to have a limited range of affect, 
and his mood was described as depressed and anxious.  The 
psychiatrists noted that he did break down and weep on 
several occasions, but was generally able to maintain his 
composure.

Thereafter, in a July 1991 rating decision, the RO 
recharacterized the veteran's service-connected psychiatric 
disability as PTSD.  The RO also granted an increased 
evaluation of 70 percent, effective December 1, 1990. 

In a September 1991 letter, a VA psychiatrist, Dr. E.J., 
indicated that the veteran had been compliant with all 
treatment offered to him but that he had shown only minimal, 
if any, recovery.  It was noted that, although he had 
attempted gainful employment, such attempts had only resulted 
in relapse or rehospitalization.  Dr. E.J. concluded that the 
veteran was considered to be totally and permanently disabled 
due to his service-connected psychiatric disorder.  A 
separate September 1991 letter from Dr. W.F. contains 
essentially the same conclusion regarding the veteran's 
inability to work due to his psychiatric disorder.

In a September 1991 rating decision, the RO granted a 100 
percent disability rating for PTSD, effective July 31, 1991.  
In a statement dated in November 1991, the veteran requested 
that the RO establish the permanency of his total disability 
rating for PTSD.  

In a March 1992 rating decision, the RO reviewed the evidence 
of record, and concluded that the veteran's service-connected 
PTSD was permanently and totally disabling to him, with no 
evidence of anticipated improvement.

No subsequent correspondence was received from the veteran 
regarding his service-connected PTSD until December 2000.  At 
that time, his accredited representative submitted a 
statement asserting that the correct effective date for the 
100 percent evaluation for the veteran's PTSD should have 
been April 1987, which was the date he filed his original 
claim for service connection.

In the October 2001 rating decision, the RO denied 
entitlement to an earlier effective date for a permanent and 
total evaluation for PTSD.  He subsequently appealed that 
decision.  In a statement dated later in October 2001, the 
veteran requested that he be given an earlier effective date 
of August 1989 even though he believed that he was actually 
entitled to a permanent and total evaluation as of 1977.

In May 2002, the veteran presented testimony at a personal 
hearing before a Hearing Officer at the RO.  He argued that, 
in light of the short period of time in which his disability 
rating was increased from 10 to 30 percent, then again to 
70 percent, and finally to 100 percent, he should have been 
evaluated at 100 percent from the date he filed his claim.  
During this hearing, the Hearing Officer noted that, while 
the effective date assigned for an increased evaluation is 
sometimes the date on which the claim was filed, it can also 
be assigned for a later date if there is no evidence of an 
increase until that time.

During his August 2002 hearing before the undersigned, the 
veteran essentially reiterated his contention that his 
service-connected disability warranted a 100 percent 
evaluation from April 1987.  He noted that he did not 
understand why the RO had concluded that his condition was 
worse in July 1991 than it had been during the previous 
years.  During this hearing, the veteran was advised by the 
undersigned that, if any additional medical records were 
available for the period from 1987 to 1991, he should 
identify those records and they could be obtained on his 
behalf.  In response, the veteran reported that he would 
notify VA if he thought of any additional records.  The 
veteran was informed that his claims folder would be held at 
the RO for 30 days in case any such evidence were identified.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC, and SSOCs, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Furthermore, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal. 

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Initial evaluation in excess of 10 percent for PTSD, to 
include entitlement to an evaluation in excess of 70 percent 
for PTSD from July 31, 1991

The veteran is seeking a 100 percent evaluation for his 
service-connected PTSD for the period from April 14, 1987, to 
July 31, 1991.  He essentially contends that his disability 
was of such severity during this period that it prevented him 
from obtaining or maintaining employment.

At the outset of this discussion, the Board notes that there 
was some ambiguity in the record during the period in issue 
regarding the precise nature of the veteran's service-
connected psychiatric disorder.  Although he was initially 
awarded service connection for generalized anxiety disorder, 
his service-connected disability was later recharacterized by 
the RO as PTSD in a July 1991 rating decision.  The RO 
concluded that, based on the letters from Dr. W.F. and the 
report of the veteran's June 1991 VA examination, his 
service-connected disability was most appropriately diagnosed 
as PTSD.  It appears that, since the July 1991 rating 
decision, his service-connected disability has been 
repeatedly referred to as PTSD, and that no further questions 
have been raised as to the accuracy of that diagnosis.  In 
light of this record, the Board will presume, for the 
purposes of this decision, that all symptomatology attributed 
to a generalized anxiety disorder prior to 1991 was actually 
a manifestation of his PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating for a 
disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been placed in dispute, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods, based upon the facts found during the 
appeal period.

Effective February 3, 1988, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  53 
Fed. Reg. 1,441 (Jan. 19, 1988) (codified at 38 C.F.R. 
§ 4.130).  Although the RO did not consider this change in 
regulation, the Board concludes that such inaction was not 
prejudicial, because the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  Consequently, the change 
has no effect on the outcome of this appeal.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The Board notes that, effective November 7, 1996, the 
regulatory provisions were once again amended.  See 61 Fed. 
Reg. 52,695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  
However, the Board notes that, when there is a change in 
regulation, the retroactive reach of the revised 
regulation(s) under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  See Rhodan v. West, 
12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. 
Cir. Oct. 28, 1999); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000 (contemplating an appellate period 
that both precedes and succeeds the effective date of the 
regulatory change).  Thus, because the new criteria for PTSD 
became effective November 7, 1996, and the issue presently on 
appeal concerns the severity of the veteran's disability 
prior to July 1991, the Board concludes that the most recent 
change in regulations is not relevant to the matter on 
appeal.

Before November 7, 1996, the criteria necessary for a 100 
percent schedular evaluation for PTSD provided as follows:

100% - The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

As mentioned above, this particular provision of Diagnostic 
Code (DC) 9411 was identical under the regulations in effect 
both before and after February 1988.  38 C.F.R. § 4.130, DC 
9411 (1987); 38 C.F.R. § 4.130, DC 9411 (1996).  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence 
supports the assignment of a 100 percent disability rating 
for the veteran's service-connected PTSD for the entire 
period between April 1987 and July 1991.  In essence, we 
believe that his service-connected disability was generally 
manifested by a demonstrable inability to obtain or retain 
employment during this period.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the numerous letters 
submitted by Drs. W.F. and E.J., the veteran's treating VA 
psychiatrists between 1987 and 1991.  In a letter dated in 
June 1987, Dr. W.F. reported that he had been treating the 
veteran since his most recent hospitalization.  Dr. W.F. 
concluded that the veteran's psychiatric disability rendered 
him unable to pursue gainful employment at that time.  In a 
follow-up letter dated in September 1987, the psychiatrist 
explained that the veteran remained totally incapacitated 
from gainful employment.  Dr. W.F. essentially reiterated his 
contention was unable to work in letters dated in August 
1988, May 1991, and September 1991.  In a separate September 
1991 letter, Dr. E.J. reported that he had also been treating 
the veteran for his psychiatric disorder.  The psychiatrist 
explained that the veteran had been compliant in all 
treatment offered to him but that he had only shown minimal, 
if any, recovery.  Dr. E.J. concluded that he considered the 
veteran to be totally and permanently disabled due to his 
service-connected disability.

The Board believes the conclusion of these psychiatrists to 
be consistent with the fact that the veteran was hospitalized 
for his psychiatric disorder on several occasions during this 
period.  In particular, the Board notes that he was 
hospitalized in March 1987, August 1989, and October 1990.  
The Board also believes the conclusions of Drs. W.F. and E.J. 
to be consistent with the report of the two VA psychiatrists 
who examined the veteran in June 1991.  They found that the 
veteran's attention was markedly impaired and that his 
insight was extremely limited.  They noted that he frequently 
showed confusion and that he broke down and cried on several 
occasions.  The psychiatrists concluded that the veteran 
suffered from severe PTSD.

In short, the Board finds that the weight of competent and 
probative evidence of record demonstrates that, from 1987 to 
1991, the veteran's service-connected PTSD was generally 
manifested by a demonstrable inability to obtain or retain 
employment.  The Board is, of course, cognizant that there is 
evidence of record demonstrating that other disabilities also 
contributed to the veteran's inability to obtain or retain 
employment.  However, while it is clear that the veteran has 
a number of severe disabilities that contribute to his 
inability to obtain or retain employment, we believe that the 
weight of evidence is at least in relative equipoise, and is 
thus sufficient to support a finding that his service-
connected PTSD, by itself, is, and has been sufficient to 
preclude gainful employment.

The Board notes that, because the veteran's initial claim for 
service connection was filed on April 14, 1987, and because 
more than one year had passed since his separation from 
service, the assignment of a disability rating prior to that 
date is precluded by law.  38 U.S.C.A. § 5110(a), (b)(1); 
38 C.F.R. § 3.400(b)(2).

As discussed above, the regulations in effect both before and 
after February 1988 for evaluating mental disorders were 
considered by the Board in this case.  Because the criteria 
dealing with a 100 percent evaluation were identical under 
both versions of the regulations, the outcome of the 
veteran's claim is also identical under both versions.  In 
any future claims and adjudications, should any become 
necessary, the RO will apply only the amended rating criteria 
in effect on and after November 7, 1996, and will consider 
evidence developed after the present claim.

In summary, the Board concludes that a total disability 
rating is warranted for the veteran's service-connected PTSD 
for the period from April 14, 1987, to July 30, 1991.  Thus, 
the benefit sought on appeal is granted.  We recognize that 
this decision will not result in increased benefits for 
periods during which the veteran was previously assigned 
total disability ratings.

The Board appreciates the assistance provided by the 
veteran's representative at the videoconference hearing 
before the undersigned.




ORDER

Entitlement to an increased evaluation, 100 percent, for PTSD 
is granted for the period from April 14, 1987, to July 30, 
1991, subject to the laws and regulations governing the 
payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

